DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 05/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/21/2037 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Regarding Applicant’s arguments directed to the interpretation of “communication interface” under 35 U.S.C. 112(f), Examiner is persuaded that communication interface, in light of the specification is understood to have structural meaning. Examiner withdraws all interpretations under 35 U.S.C. 112(f). 


Allowable Subject Matter
Claims 1-20 are allowable over the prior art and would be in condition for allowance if the above double patenting rejections were overcome.
Regarding independent claim 1, the closest known prior art, nor any reasonable combination thereof, teaches: 
generate, for a three-dimensional (3D) point cloud, a first two-dimensional (2D) frame representing a first attribute of the 3D point cloud and a second 2D frame representing a second attribute of the 3D point cloud, wherein the first 2D frame and the second 2D frame include respective clusters of projected points from the 3D point cloud, 
detect missed points of the 3D point cloud that are not included in the first 2D frame, 
generate a first additional points patch representing the first attribute based on at least a subset of the missed points and a second additional points patch representing the second attribute based on at least the subset of missed points, 
include the first additional points patch in the first 2D frame and the second additional points patch in the second 2D frame, and 
encode the first 2D frame that include the first additional points patch and the second 2D frame that includes the second additional points patch to generate a compressed bitstream 
	Hemmer (US 2018/0137224) teaches compression of point cloud data through encoding of geometric data, however, Hemmer fails to teach a detection of a missing point, the generation of additional data, and using the additional data based on the missing data to encode the bitstream.  


Regarding independent claim 15, the closest known prior art, nor any reasonable combination thereof, teaches: 
generating, for a three-dimensional (3D) point cloud, a first two-dimensional (2D) frame representing a first attribute of the 3D point cloud and a second 2D frame representing a second attribute of the 3D point cloud, wherein the first 2D frame and the second 2D frame include respective clusters of projected points from the 3D point cloud, 
detecting missed points of the 3D point cloud that are not included in the first 2D frame, 
generating a first additional points patch representing the first attribute based on at least a subset of the missed points and a second additional points patch representing the second attribute based on at least the subset of missed points, 
including the first additional points patch in the first 2D frame and the second additional points patch in the second 2D frame, and 
encoding  the first 2D frame that include the first additional points patch and the second 2D frame that includes the second additional points patch to generate a compressed bitstream 
	Hemmer (US 2018/0137224) teaches compression of point cloud data through encoding of geometric data, however, Hemmer fails to teach a detection of a missing point, the generation of additional data, and using the additional data based on the missing data to encode the bitstream.  


Regarding independent claim 11, the closest known prior art, nor any reasonable combination thereof, teaches:  
	decode the compressed bitstream into a first-two dimensional (2D) frame representing a first attribute of a three-dimensional (3D) point cloud and a second 2D frame representing a second attribute of the 3D point cloud, wherein the first 2D frame and the second 2D frame include respective clusters of projected points from the 3D point cloud, 
	identify in the first 2D frame a first additional points patch representing a subset of missed points of the 3D point cloud that are not included in the first 2D frame and in the second 2D frame a second additional points patch representing the subset of the missed points of the 3D point cloud that are not included in the first 2D frame, and 
	generate, using the first 2D frame and the second 2D frame, the 3D point cloud using the respective clusters of projected points, the first additional points patch, and the second additional points patch. 
	Hemmer (US 2018/0137224) teaches compression of point cloud data through encoding of geometric data, however, Hemmer fails to teach a detection of a missing point, the generation of additional data, and using the additional data based on the missing data to encode the bitstream.  


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        

		/KIM Y VU/                        Supervisory Patent Examiner, Art Unit 2666